        Case 3:18-cv-00360-WHA Document 163 Filed 01/30/19 Page 1 of 2



 1
                                   UNITED STATES DISTRICT COURT
 2                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
 3
   UNILOC 2017 LLC; and UNILOC                     Case Nos. 3:18-cv-00360-WHA
 4 LUXEMBOURG, S.A.,                                         3:18-cv-00363-WHA
                                                             3:18-cv-00365-WHA
 5                 Plaintiffs,                               3:18-cv-00572-WHA
 6         v.
                                                   [PROPOSED] ORDER GRANTING
 7 APPLE INC.,                                     PLAINTIFFS’ ADMINISTRATIVE
                                                   MOTION TO STAY THE COURT’S
 8                 Defendant.                      JANUARY 17, 2019, ORDER RE
                                                   SEALING OF ORDER ON MOTION TO
 9                                                 DISMISS AND MOTION TO JOIN
                                                   PARTY, AND ORDER RE
10                                                 ADMINISTRATIVE MOTIONS TO FILE
                                                   UNDER SEAL AND MOTION TO
11                                                 INTERVENE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] ORDER GRANTING PLAINTIFFS’     1                     CASE NOS. 3:18-CV-00360-WHA,
     ADMINISTRATIVE MOTION FOR STAY                          -00363-WHA, -00365-WHA & -00572-WHA
         Case 3:18-cv-00360-WHA Document 163 Filed 01/30/19 Page 2 of 2



 1          Before the Court is Plaintiffs, Uniloc 2017 LLC and Uniloc Luxembourg, S.A.,
 2 (collectively, “Uniloc”), Administrative Motion to Stay the Court’s January 17, 2019, Order re

 3 Sealing of Order on Motion to Dismiss and Motion to Join Party, and Order re Administrative

 4 Motions to File Under Seal and Motion to Intervene. The relevant Orders were entered in each of

 5 the above-captioned cases, including (for example) in the -360 case at Docket Numbers 158 and

 6 159, respectively. Having considered the Motion, the Court hereby GRANTS the relief requested

 7 by Uniloc.

 8          In particular, the materials at issue in each of the Orders shall remain under seal for
 9 THIRTY DAYS from the date of those Orders, during which time Uniloc may seek appellate
10 review or request leave to move for reconsideration under Civil Local Rule 7-9.

11          If Uniloc files an appeal, then the materials shall remain under seal until the appellate
12 process is complete.

13          If Uniloc files a motion for leave to file a motion for reconsideration, then the materials
14 shall remain under seal for two weeks after this Court either denies such motion for leave or, if

15 granted, two weeks after this Court rules upon such motion for reconsideration.

16

17          IT IS SO ORDERED
18
     Dated: January 30, 2019.
19                                                          WILLIAM ALSUP
20                                                          UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28

      [PROPOSED] ORDER GRANTING PLAINTIFFS’             1                          CASE NOS. 3:18-CV-00360-WHA,
      ADMINISTRATIVE MOTION FOR STAY                                       -00363-WHA, -00365-WHA & -00572-WHA
